OTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2018 has been entered.
This action is in reply to the communications filed on April 21, 2021 (Request for Continued Examination (RCE)).
The RCE claim amendment filed on April 21, 2021 is entered. Claims 1, 3-4, and 7 have been amended, and claims 2, 5-6, and 8 remain as previously presented in the RCE amendment submitted on April 21, 2021.
Claims 1-8 are now pending and allowable.
REASONS FOR ALLOWANCE
The present invention is directed to a computer implemented method for forecasting and balancing inventory units.
The closest prior art of record, (U.S. PGPub 20190304595 (hereinafter “Bergman”), U.S. PGPub 20180261319 (hereinafter “Bowie”), and U.S. Patent 8401884 generating a multi-week work schedule having a predetermined amount of time intervals; using the model to forecast for each time interval a net staffing value; classifying time intervals in the multi-week, work schedule as understaffed based on the forecasted net staffing value; displaying the time intervals that were classified as understaffed to suggest agents to take as additional time interval to their schedule via a display unit; providing a tier incentive structure and an incentive-budget for additional time interval allocation in a multi-week work schedule to be updated by a user via a user interface of a work schedule of a predefined period; using machine learning algorithm to train the model to forecast a degree of elasticity of agents demand for each time interval in the multi-week period of the work schedule based on historical agents schedule changes; and calculating a combination of incentives of each tier of the tier incentive structure in the incentive-budget for additional time interval allocation in a multi-week work schedule to accommodate understaffed time intervals and maximize agents demand for time intervals based on the forecasted degree of elasticity of agents demand for each time interval in the displaying the calculated combination of incentives of each tier, to the user via, the user interface of the work schedule of the predefined period thus, optimizing the distribution of incentive-budget for additional time interval allocation in the multi-week work schedule. using the EEM platform to operate the trained EEM model to forecast a degree of elasticity of agents demand for each time interval in the multi-week period of the work schedule: calculating a combination of incentives of each tier of the tier incentive structure in the incentive-budget for additional time interval allocation in a multi-week work schedule to accommodate the time intervals in the multi-week work schedule classified as understaffed time intervals and maximize agents demand for time intervals based on the forecasted degree of elasticity of agents demand for each time interval in the multi-week period; and using the EEM platform to display, via a display unit that is associated to the user interface of the work schedule of the predefined period, (if the time intervals that were classified as understaffed, to suggest agents to take as additional time interval to their schedule and (if the calculated combination of incentives of each tier. thus, optimizing the distribution of incentive-budget for additional time interval allocation in the multi-week work schedule  (as per claim 1), thus rendering claims 1 as allowable over the prior art.
 Lastly, and with particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention’s utilization of machine learning to continuously train forecasting models to a degree of 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hayden; Ty. CALCULATION/DETERMINATION OF BUDGET AND EMPLOYEE ALLOCATION TARGETS USING A MODEL, .U.S. PGPub 20110054972 
This disclosure relates to using systems, methods, and user interfaces for calculating and/or determining budget and employee allocation targets using a model. 
Olu Ashiru, John W. Polak, and Robert B. Noland. Utility of Schedules Theoretical Model of Departure-Time Choice and Activity-Time Allocation with Application to Individual Activity Schedules, Research Article
A utility theoretical model of joint activity-timing and duration choice is presented that addresses a number of the limitations of existing scheduling and time allocation models. How the theoretical model can be used to provide insight into the nature of the activity-scheduling process is outlined, and an algorithm is presented that can be used to operationalize the time allocation and activity-scheduling model. An estimable empirical form of the theoretical model is subsequently developed in which it is acknowledged that past and present activity and travel behavior decisions affect both existing and expected behavioral outcomes.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683